DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2022 has been entered.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 11/02/2022 is considered and signed IDS form is attached.

Claim Objections
Claims 1 and 11 objected to because of the following informalities: Claim 1, lines 9 and 15 and claim 11, lines 7-8 each recite “the optical film” which should be “the polarization rotary optical film”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 10, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Takagi (US 2014/0103551 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505. 
Regarding claims 1, 4-6, 10, 11, 15 and 16, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising triacetyl cellulose (i.e. cellulose ester), a second resin film 70 comprising triacetyl cellulose (i.e. cellulose ester), a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 can be a biaxially stretched film stretched in longitudinal direction (machine direction) and transverse direction (cross direction) (see paragraph 0080).
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv).
Takagi discloses an optical compensating resin film produced by casting a resin exhibiting a glass transition temperature of 150 to 200 C and then stretching the film (see Abstract). The optical compensating film minimizes light leakage due to light scattering to improve image contrast (see paragraph 0002). The aforementioned glass transition temperatures improve optical and mechanical characteristics (see paragraph 0043). The resin can be cellulose ester such as cellulose triacetate (i.e. triacetyl cellulose) (see paragraph 0048). Further, the optical compensating film is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction (see paragraph 0152).
In light of motivation for using cellulose triacetate having glass transition temperature of 150 to 200 C disclosed by Takagi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cellulose triacetate having glass transition temperature of 150 to 200 C of Takagi as the triacetyl cellulose (cellulose triacetate) in the first resin film and the second resin film in Tao et al. in order to minimize light leakage due to light scattering to improve image contrast as well as to improve optical and mechanical characteristics, and thereby arrive at the claimed invention.
Further, as noted above, Takagi disclose the optical compensating film is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction (see paragraph 0152). The optical compensating film minimizes light leakage due to light scattering to improve image contrast (see paragraph 0002).
In light of motivation for using optical compensating film that is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction disclosed by Takagi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use triacetyl cellulose resin (cellulose ester) that is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction in Tao et al. in order to minimize light leakage due to light scattering to improve image contrast, and thereby arrive at the claimed invention.
The stretch ratio of 1.05 to 1.5 times and/or 0.8 to 1.3 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Takagi is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Takagi has presently claimed properties (ii)-(iv).

Regarding claims 7 and 13, Tao et al. in view of Takagi disclose the windshield as set forth above. Tao et al. in view of Takagi do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Takagi is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Takagi has presently claimed property. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Takagi (US 2014/0103551 A1) as applied to claim 1 above, further in view of Yano et al. (WO 2017/110782 A1). It is noted that when utilizing Yano et al., the disclosures of the reference are based on US 2018/0257342 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Yano et al. are found in US ‘342.

Regarding claim 8, Tao et al. in view of Takagi disclose the windshield as set forth above. Tao et al. in view of Takagi do not disclose at least one of the first polymer layer (bonding layer 31) and the second polymer layer (bonding layer 41) is a multiple layer polymer.
Yano et al. disclose an interlayer formed with multiple layers having different hardness including a three layer structure comprising a soft core layer sandwiched between a pair of hard outer layers increases damage resistance performance and noise blocking performance of laminated glass (see Abstract and paragraph 0081). The hard outer layers and soft core layer can comprise polyvinyl butyral resin (see paragraph 0082). Accordingly, Yano et al. disclose multiple layer polymer comprising hard outer layer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outer layer comprising polyvinyl butyral resin.
In light of motivation for using multiple layer polymer comprising hard outerlayer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin disclosed by Yano et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use multiple layer polymer comprising hard outerlayer comprising polyvinyl butyral resin/soft core layer comprising polyvinyl butyral resin/hard outerlayer comprising polyvinyl butyral resin as the bonding layer 31 and/or bonding layer 41 in Tao et al. in view of Takagi in order to increase damage resistance performance and noise blocking performance of laminated glass, and thereby arrive at the claimed invention. Accordingly, the bonding layer 31 (first polymer layer) and/or bonding layer 41 (second polymer layer) is a multiple layer polymer.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (WO 2017/094581 A1) in view of Takagi (US 2014/0103551 A1) and Lu et al. (US 2016/0159051 A1). It is noted that when utilizing Tao et al., the disclosures of the reference are based on US 2018/0275505 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Tao et al. are found in US ‘505.

Regarding claims 17-18 and 20, Tao et al. disclose a transparent screen sheet comprising a glass plate 30 (rigid substrate), a bonding layer 31 comprising polyvinyl butyral (first polymer layer), a first resin film 70 comprising triacetyl cellulose (i.e. cellulose ester), a second resin film 70 comprising triacetyl cellulose (i.e. cellulose ester), a bonding layer 41 comprising polyvinyl butyral (second polymer layer) and a glass plate 40 (rigid substrate) (see Abstract and paragraphs 0026, 0028, 0033, 0035, 0039, 0040, 0077). The first resin film 70 and the second resin film 70 can each have retardation of one-fourth of the wavelength of the light or less (see paragraph 0075). Accordingly, first resin film 70 and second resin film 70 together read on polarization rotary optical film comprising two quarter wave plates or a polarization rotary optical comprising half wave plate given that two quarter plates together make half wave plate. The half wave plate (1/2 * ) falls within the in-plane retardation (Re) of (3/8 * ) to (5/8 * ) when n is 0. The resin film 70 can be a biaxially stretched film stretched in longitudinal direction (machine direction) and transverse direction (cross direction) (see paragraph 0080).
 The bonding layer 31 (first polymer layer), a first resin film 70, a second resin film 70 and bonding layer 41 (second polymer layer) together read on interlayer, wherein bonding layer 31 (first polymer layer) is in direct contact with glass plate 30 and first resin film 70 (optical film), and bonding layer 41 (second polymer layer) is in direct contact with glass plate 40 and second resin film 70 (optical film). The transparent screen sheet can be a windshield (see paragraph 0074). The transparent screen sheet displays images projected from a front side of the transparent screen sheet and/or a rear side of the transparent sheet to a user on the front side to view a rear background behind the rear side (see Abstract).
Tao et al. do not disclose the optical film has presently claimed properties (i) to (iv). Tao et al. do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Takagi discloses an optical compensating resin film produced by casting a resin exhibiting a glass transition temperature of 150 to 200 C and then stretching the film (see Abstract). The optical compensating film minimizes light leakage due to light scattering to improve image contrast (see paragraph 0002). The aforementioned glass transition temperatures improve optical and mechanical characteristics (see paragraph 0043). The resin can be cellulose ester such as cellulose triacetate (i.e. triacetyl cellulose) (see paragraph 0048). Further, the optical compensating film is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction (see paragraph 0152).
In light of motivation for using cellulose triacetate having glass transition temperature of 150 to 200 C disclosed by Takagi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cellulose triacetate having glass transition temperature of 150 to 200 C of Takagi as the triacetyl cellulose (cellulose triacetate) in the first resin film and the second resin film in Tao et al. in order to minimize light leakage due to light scattering to improve image contrast as well as to improve optical and mechanical characteristics, and thereby arrive at the claimed invention.
Further, as noted above, Takagi disclose the optical compensating film is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction (see paragraph 0152). The optical compensating film minimizes light leakage due to light scattering to improve image contrast (see paragraph 0002).
In light of motivation for using optical compensating film that is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction disclosed by Takagi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use triacetyl cellulose resin (cellulose ester) that is biaxially stretched 1.05 to 1.5 times in transverse direction and 0.8 to 1.3 times in longitudinal direction in Tao et al. in order to minimize light leakage due to light scattering to improve image contrast, and thereby arrive at the claimed invention.
The stretch ratio of 1.05 to 1.5 times and/or 0.8 to 1.3 times overlap with dimension change of less than 2.5% in at least one of machine direction and cross machine direction, dimension change of less than 2.5% in both the machine direction and cross direction, and absolute value of difference between machine direction dimension change and cross machine direction dimension change of less than 2.5%.
Alternatively, given that the optical film of Tao et al. in view of Takagi is identical to that presently claimed, it is inherent or obvious that the optical film of Tao et al. in view of Takagi has presently claimed properties (ii)-(iv).
Tao et al. in view of Takagi do not disclose bonding layer 31 (first polymer layer) and bonding layer 41 (second polymer layer) comprise plasticizer as presently claimed.
Lu et al. disclose interlayer comprising thermoplastic polymer such as polyvinyl acetal resin and RI balancing agent (refractive index balancing agent) (see Abstract and paragraph 0014, 0043, 0045). The RI balancing agent increases or reduces the refractive index of resin or layer, which improves optical properties of the interlayer (see paragraph 0043). The RI balancing agent can be liquid RI balancing agent such as high RI plasticizer (see paragraph 0060). The high RI plasticizer can be benzoates (see paragraphs 0061, 0062, 0063).
In light of motivation for using high RI plasticizer such as benzoates disclosed by Lu et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high RI plasticizer such as benzoates as the plasticizer in the bonding layer 31 (first polymer layer) and the bonding layer 41 (second polymer layer) in Tao et al. in view of Takagi in order to increase or reduce the refractive index of resin or layer, which improves optical properties of the interlayer, and thereby arrive at the claimed invention.

Regarding claim 19, Tao et al. in view of Takagi and Lu et al. disclose the windshield as set forth above. Tao et al. in view of Takagi and Lu et al. do not disclose windshield having presently claimed property. However, given that the windshield of Tao et al. in view of Takagi is identical to that presently claimed, it is inherent or obvious that the windshield of Tao et al. in view of Takagi has presently claimed property.

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except for that set forth below are moot in light of new grounds of rejections.
Applicant refers to the test data presented in TABLE 1 of the application. In this table, optical film 1 is a cyclic olefin polymer, optical film 2 is a cyclic olefin polymer, and optical film 3 is a polycarbonate polymer. While optical films 4 and 5 are both cellulose esters, only optical film 5 possesses the criteria of claim 1, namely (i) Tg greater than 150°C, (ii) a dimension change of less than 2.5% in at least one of the machine direction and cross machine direction; and (iii) a dimension change of less than 2.5% in both the machine direction and cross machine direction. Additionally, optical film 5 exhibits an absolute value of difference in dimension change of zero. With regard to optical film 4 and optical film 5, only optical film 5 is free of washboard defects following an autoclave operation. Thus, this evidence highlights the discovery of the inventor herein of particular features of the invention, which in combination result in superior performance. The Examiner has cited no teaching which would lead one of ordinary skill to this result.
However, the data is not persuasive given that there is not proper side-by-side comparison between Optical film 4 and Optical film 5 given that Optical Film 4 uses a quarter wave plate with thickness of 75 microns while Optical film 5 uses a half wave plate with thickness of 60 microns. Further, the data is not commensurate in scope given that Optical film 4 uses specific rigid substrates, specific first and second polymer layer comprising polyvinyl butyral and specific plasticizer, and specific optical film (quarter wave plate) with a specific cellulose ester and thickness while the present claims encompass any rigid substrate, first and second polymer layers comprising polyvinyl acetal and broader plasticizer (claim 17), and any optical film comprising any cellulose ester at any thickness. Further, it is not clear what specific cellulose ester is used in Optical film 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787